Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2016/0163332 A1 to Un et al. (Un) and U.S. Patent Application Publication No. US 2013/0185066 A1 to Tzirkel-Hancock et al. (Tzirkel).
As to claim 21, Wang discloses a method comprising: 
receiving, by a computing device, sensory input (102) (step S202, Figs. 1-3, Pars. 25, 28); 

the at least two different types of information comprising audio input (314) and visual input (316) (Figs. 2-3, Par. 28); 
determining semantic information from the sensory input (S204) (Figs. 2-3, Par. 29); 
determine a first dialog action using the semantic information (Pars. 28, 44);
determining scene information from the visual input (Figs. 2-3, 4-5, Pars. 29, 34-36); 
determining an input state using the scene information (Figs. 2-3, 4-5, Pars. 29, 34-36).
Wang does not expressly disclose changing the first dialog action to a second dialog action using the input state, the second dialog action being different from the first dialog action; and outputting the second dialog action to a user of the computing device by executing the second dialog action, wherein changing the first dialog action to a second dialog action includes adjusting at least one of a dialog approach or a questioning approach.
Un discloses determining an action (Fig. 2, Pars. 29, 32), wherein determining the action includes using the semantic information (Fig. 2, Pars. 27, 29, 32); determining scene information from the visual input (412) (see Figs. 3-4; [0049]); changing the first dialog action (230a) to a second dialog action using the input state (240.1a, 240.1b), the second dialog action different than the first dialog action (230a) (Figs. 1-4, Pars. 38-40, 
Tzirkel discloses changing the first dialog action to a second dialog action (e.g. changing dialog/question approach from a question that elicit many different responses to a multiple-choice question with specific responses) due to noise levels (Fig. 6, Par. 94, see also Pars. 84, 89, 93), the second dialog action being different from the first dialog action (e.g. changing dialog/question approach from a question that elicit many different responses to a multiple-choice question with specific responses) (Fig. 6, Par. 94, see also Pars. 84, 89, 93); and outputting the second dialog action to a user of the computing device by executing the second dialog action (Fig. 6, Par. 94, see also Pars. 84, 89, 93), wherein changing the first dialog action to a second dialog action includes adjusting at least one of a dialog approach or a questioning approach (e.g. changing dialog/question approach from a question that elicit many different responses to a multiple-choice question with specific responses) (Fig. 6, Par. 94, see also Pars. 84, 89, 93).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un and Tzirkel to improve user’s experience as suggested by Un (Par. 5) and to provide an improved dialog success as suggested by Tzirkel (Par. 96).
As to claims 29 and 37, see claim 1. Wang as modified further discloses a device, comprising: at least one processor (Wang’s Fig. 1, Pars. 25-26, Un’s Par. 91); at least one sensor coupled to the at least one processor (Wang’s Fig. 1, Pars. 25-26, Un’s Par. 93); and memory coupled to the at least one processor; the memory  to be capable of performing operations (Wang’s Fig. 1, Pars. 25-26, Un’s Par. 93).  It would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un to store and execute software instruction as suggested by Un (Pars. 91-92).
As to claim 22, Wang discloses extracting the scene information from at least one image input or at least one video input (Pars. 35-36).  
As to claim 30, see claim 22.
As to claim 23, Wang as modified discloses determining object information from the scene information and using the object information to determine the input state (Wang’s Fig. 5, Pars. 35-36, Un’s Fig. 2, Pars. 27, 29, 32).  It would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claims 31 and 39, see claim 23.
As to claim 24, Wang as modified discloses determining event information from the scene information and using the event information to determine the input state (Wang’s Fig. 5, Pars. 35-36, Un’s Fig. 2, Pars. 27, 29, 32).  It would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 32, see claim 24.
As to claim 25, Wang as modified discloses determining motion information from the scene information and using the motion information to determine the input state (Wang’s Fig. 5, Pars. 37-38, Un’s Fig. 2, Pars. 27, 29, 32).  It would have been obvious 
As to claim 33, see claim 25.
As to claim 26, Wang as modified discloses determining the scene information using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  It would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un to improve user’s experience as suggested by Un (Par. 5).
As to claim 27, Wang as modified discloses using the scene information, determining a temporal sequence (Un’s Fig. 4, Par. 34) and using the temporal sequence to determine the input state, wherein the temporal sequence comprises (omit (i) an object,) (ii) an event (Un’s Fig. 4, Par. 34), (omit or (iii) a combination of (i) and (ii)).  It would have been obvious to one of ordinary skill in the art to have modified Wang with the teaching of Un to improve user’s experience as suggested by Un (Par. 5). 
As to claim 35, see claim 27.
As to claim 34, Wang as modified discloses determining the input state using at least one machine learned model trained using domain-specific training samples (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58) including at least one image sample or at least one video sample (Un’s Fig. 5, Pars. 84, claim 7, see also Pars. 57-58).  It 
As to claim 38, see claims 30 and 34.

Claims 28, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2011/0112826 A1 to Wang et al. (Wang), U.S. Patent Application Publication No. US 2016/0163332 A1 to Un et al. (Un) and U.S. Patent Application Publication No. US 2013/0185066 A1 to Tzirkel-Hancock et al. (Tzirkel); in view of U.S. Patent Application Publication No. US 2006/0192868 A2 to Wakamori and U.S. Patent Application Publication No. 2006/0120570 A1 to Azuma et al. (Azuma).
As to claim 28, Wang discloses using the facial features of the image to determine the input state (Par. 36).
Wang does not expressly disclose extracting an image of an iris of a human eye from the visual input, using the image to generate a code, comparing the code to a template, determining biometric information based on a comparison of the code to the template, and using the biometric information to determine the input state.
Wakamori discloses extracting an image of an iris of a human eye from the visual input, using the image to generate a code (Pars. 28, 32, 39), comparing the code to a template, determining biometric information based on a comparison of the code to the template (Pars. 28, 32, 39), and using the biometric information (Pars. 28, 32, 39).
Azuma discloses using the biometric information to determine the input state (Pars. 2, 59).

As to claims 36 and 40, see claim 28.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Tzirkel as necessitated by amendments.  Please see above for full basis of rejection as taught by Wang and Un in view of Tzirkel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,914,290 B2 to Hendrickson et al. teaches the adjustable operational parameters of the text-to-speech engine are modified by reducing the speeding setting to increase the intelligibility of synthesized speech.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692